ON REHEARING.
Hooker, J.
Upon a former hearing of this cause, it was thought that the lease sued upon was not within the statute of frauds of the State of Illinois, and it was therefore held valid. Upon a further investigation of this question, we are satisfied that we were in error, and that, under the statute of Illinois in force at the time this lease was made, it cannot be sustained as a valid lease. This makes it necessary to consider other questions.
The lease was in writing, signed by an agent whose authority was oral, and the letting was for 21 months. The covenant for rent was as follows:
“ To pay as rent for said demised premises the sum of twenty-four hundred and seventy-five ($2,475.00) dollars, payable in monthly installments of seventy-five ($75.00) dollars for the first nine months of said term, and one hundred and fifty ($150.00) dollars per month for the last twelve months of said term, all payable monthly in advance upon the first day of each and every month of said term, at the office of J. E. Kimball, Chicago, Illinois.” '
It is claimed by the plaintiff that occupancy and payment of rent, and acceptance of the same, after the expiration of a year, made this a tenancy from year to year, upon the terms of the renting for the first year. This covenant to pay rent does not fix a rate per annum, but fixes a sum to be paid for the whole term, viz., $2,475. The fact that it is payable in installments does not make it a monthly letting, and on the other hand, while the letting was for a longer period than a year, and the amount of rent to be paid during the year at stated intervals was fixed, it cannot be said that this sum would be called the rent *323for the year. These installments were not equally proportionate parts of the entire rent, and we do not know whether to say that the annual rent should be fixed at the sum paid during the first year, viz., $1,125, a proportionate share of all rent agreed upon, which would be $1,414.29, or at the rate of $150 per month, which was the monthly, installment for the last year, and would amount to $1,800. We cannot “ infer a mutual understanding that an ascertained annual rent was agreed upon.” On the contrary, it very clearly appears that the rent was fixed for the whole term, and payments by arbitrary installments agreed upon. As an annual rent was not reserved, this did not become, under the common law, a tenancy from year to year, by occupancy. It follows that the circuit judge was right in holding the paper void, but not in excluding it, as it. was admissible to show the nature of the b.oldii¡Lg.
It is obvious that the relation of the parties during the occupancy was that of landlord and tenant, and if the lease was void, and the holding was by consent, evidenced by the payment and acceptance of rent, it was a tenancy at will. Huyser v. Chase, 13 Mich. 98; Brownell v. Welch, 91 Ill. 523. Were this a Michigan contract, and the premises within the State, the statutory notice would be required to terminate the tenancy, and the defendant would be liable for at least one month’s rent, after abandonment without notice. See Huntington v. Parkhurst, 87 Mich. 38 (24 Am. St. Rep. 146); Scott v. Beecher, 91 Mich. 590. In Prickett v. Ritter, 16 Ill. 97, the necessity of notice to terminate an existing tenancy in that State is recognized. This is the common-law rule, except in case of strict tenancies at will, and this is not such. While that was' a case of attempted termination by the landlord, it is conceived that the same notice would be required of the tenant. We cannot sustain the .plaintiff’s contention that the defendant was liable for rent as a tenant from year to year, though he may have been such under Illinois statutes, but, at all *324events, lie may have been liable as tenant at will. Counsel does not present this view of the case in his brief, but the case can be disposed of on other grounds. The evidence shows that the defendant sublet the premises, and that the rent to November 15th was paid by the subtenant to the defendant’s agent, who paid the rent for the month of October to the plaintiff, but not for the period ending November. 15th, at which time the subtenant vacated-the premises. The keys were never surrendered. It would seem that the plaintiff was entitled to recover for use and occupation during that period, at least, and, as stated, the lease should not have been excluded.
The former decision is therefore affirmed on rehearing. The judgment is reversed, and a new trial ordered.
The other Justices concurred.